Citation Nr: 1222685	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In a March 2011 decision, the Board, in pertinent part, remanded the claims on appeal for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran was engaged in combat with the enemy in active service during the Persian Gulf War, and his assertion that he was thrown from a Humvee during a small arms fire and landed on his hands, shoulder, back, head, and knee is consistent with the circumstances of such service. 

3.  When resolving all reasonable doubt in the Veteran's favor, the currently diagnosed left knee disorder is attributable to an in-service injury.   

4.  Symptoms of bilateral carpal tunnel syndrome were not chronic during active service.  

5.  Symptoms of bilateral carpal tunnel syndrome have not been continuous since separation from service.
6.  The competent, credible and probative evidence of record weighs against the claim that the Veteran's currently diagnosed bilateral carpal tunnel syndrome is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of service connection for a left knee disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of service connection for bilateral carpal tunnel syndrome, the Board finds that the VCAA notice requirements have been satisfied by a September 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disorder and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the September 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disorder on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim on appeal for bilateral carpal tunnel syndrome, the evidence of record includes the Veteran's October 1988 entrance examination report, June 1994 Persian Gulf War Registry report, VA outpatient treatment records from February 1993 to September 2001, April 2006 to November 2006, February 2008, April 2008, and November 2008 to April 2011, buddy statements dated January 2011 and February 2011, December 2010 Board hearing transcript, and April 2011 VA peripheral nerves examination report.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In a November 2006 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review, evidence of written efforts to obtain the records is in the claims file, all efforts to obtain the needed military information have been exhausted, and further attempts are futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In a November 2006 letter, the Veteran was advised of the RO's unsuccessful efforts and was requested to send any pertinent records he has in his possession; however, the Veteran did not provide such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws & Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (2011).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The specific dates encompassing the "periods of war" are set by statute, to include the Persian Gulf War beginning on August 2, 1990 and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2002).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection 

The Veteran contends that the claimed disabilities are causally related to an in-service injury when he was thrown from a Humvee during a small arms fire and landed on his hands, shoulder, back, head, and knee.  

The Board finds that, given the Veteran's combat status evidenced by receipt of the Combat Infantryman Badge (CIB) and military occupational specialty (MOS) as a heavy antiarmor weapons infantryman, his assertion as to the occurrence of an service incident in which he was thrown from a Humvee during a small arms fire and landed on his hands, shoulder, back, head, and knee is accepted and deemed consistent with active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the questions for consideration are whether the Veteran has current diagnoses of a left knee disorder and bilateral carpal tunnel syndrome, and whether such disorders resulted from injuries sustained as a result of the inservice incident. 



A.  Left Knee Disorder

The evidentiary record shows a current diagnosis of a left knee disorder.  After separation from service, a June 1994 Persian Gulf Registry examination report notes his complaint of joint pain and swelling in the knee.  In October 2006 VA outpatient treatment records, the Veteran complained of pain worsening at the left knee lateral aspect and his left knee giving out on him several times causing him difficulty at work as a truck driver.  At an April 2008 VA outpatient treatment session, the Veteran was diagnosed with a left lateral meniscus tear before and after undergoing surgery for a left lateral meniscectomy, and an x-ray report showed mild tricompartmental degenerative disease.  On VA examination for the joints in April 2011, the Veteran was diagnosed with status post partial lateral meniscectomy left knee.

Giving the benefit of the doubt to the Veteran, the Board finds the current left knee disorder resulted from the in-service injury.  Thus, review of the evidentiary record supports findings that service connection is warranted for a left knee disorder.

At the December 2010 Board hearing, the Veteran testified that he was treated for his claimed left knee disorder in service and still experiences pain since then.  He is unable to walk far distances or stand on his left leg for long periods of time since his surgery in April 2008.  His wife testified that the Veteran cannot walk for long periods of time without having to rest, leg gives out on him while walking, he limps a lot, and is in a lot of pain.  She further noted that the Veteran has always attributed his claimed disorders to service.

At the April 2011 VA joints examination, following a review of the claims file and clinical evaluation of the Veteran's knee, the VA examiner opined that the Veteran's present left knee condition is not caused by or a result of military service.  He explained that:

	While in the service, the Veteran had no problems with any left knee 	problems that were evaluated, diagnosed, or treated such that he was 	able to 	establish chronicity from the records at hand.  Shortly after he left the 	service, there are no records indicating that he was being treated for a left 	knee problem as well.  A left meniscal tear can arise from trauma, exertional 	physical activities, or chronic wear and tear.  Considering the 16 year period 	of time he left the service to the time that his problem was properly 	diagnosed and treated, there could be many situations that would have given 	rise to his knee problem as opposed to the brief period of time in the military.

The Board finds that although the Veteran is deemed competent to report that he injured his left knee during service, he is not competent to assert that his claimed left knee disorder is a result of the conceded in-service injury, as that requires a medical opinion or objective medical evidence.  Nonetheless, the Veteran is competent to report the continuity of symptomatology for his left knee disorder since service, and there is no reason for the Board to question the Veteran's credibility regarding the matter of continuity in this case.  See Caluza, 7 Vet. App. at 506.  As noted above, the Veteran reportedly experienced left knee pain since service and such complaints were noted on the June 1994 Persian Gulf Registry examination report shortly after separation from service.  The April 2011 VA examiner suggested that the Veteran's currently diagnosed left knee disorder can arise from trauma, which the evidentiary record shows the Veteran suffered during service.  Moreover, there is no evidence of record of any intercurrent event or injury to the Veteran's left knee since separation from service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility.  38 C.F.R. § 5107(b); 38 C.F.R. § 3.102. 

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a left knee disorder.    

B.  Bilateral Carpal Tunnel Syndrome

As discussed above, the Board finds that the occurrence of an inservice incident in which the Veteran was thrown from a Humvee during a small arms fire and landed on his hands, shoulder, back, head, and knee are accepted and deemed consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nonetheless, competent and credible evidence of record does not show that the Veteran's symptoms of bilateral carpal tunnel syndrome were chronic in service.  While the Veteran's service treatment records, with the exception of the October 1988 entrance examination report, are unavailable for review, a January 2011 statement from a fellow officer revealed the Veteran was treated for his injuries, to include to both hands, and released.  The officer further noted that the Veteran still complained of his injuries at the end of time in service, the Board finds the latter remark does not indicate the Veteran had a resulting chronic condition during service, because the statement does not include specific information as to the symptoms complained of during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that symptoms of bilateral carpal tunnel syndrome have not been continuous since separation from service.  Following separation from service in February 1992, the first post-service complaint pertinent to the claimed disorder on appeal is a VA outpatient treatment record in February 2008 that indicates the Veteran's complaint of pain in joints of hands.  The absence of post-service complaints, findings, diagnosis, or treatment for sixteen years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral carpal tunnel syndrome after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Next, the Board acknowledges the Veteran's assertions that symptoms of bilateral carpal tunnel syndrome have continued following service.  Specifically, he reported at the December 2010 Board hearing that his hands were bandaged by field medics after the in-service injury, and that he sought treatment for his wrists thirty days after separation from service at the VA Medical Center (VAMC) in Bronx, New York, as well as subsequently at the VA Health Care System (HCS) in Bay Pines, Florida.  He further testified that while working as a security officer and for the medical records department at North Shore University Hospital, he sustained no injuries or trauma to his wrists.  The Veteran reported currently experiencing numbness in his fingers which stops him from sleeping and holding things for long periods of time, and that he gets his wife to massage his hands at least twice a day for a little comfort.  His wife also testified that she massages his hands every night due to poor circulation and that two fingers on each of the Veteran's hands are permanently numb.  Most recently, at the April 2011 VA examination for peripheral nerves, the Veteran reported the date of onset for the claimed disorder as 1991.   

With regard to the Veteran's assertions, as stated above, the Board finds that, while the Veteran is competent to report the onset of his symptoms of bilateral carpal tunnel syndrome, his recent report of continuous symptoms for the claimed disorder since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous symptoms of bilateral carpal tunnel syndrome after service are not credible for the following reasons.

The Veteran sought treatment for a number of medical complaints since separation from service, including urticaria (1993), left eye disorder (1993), asthma (1994), hearing loss (1994), and tinnitus (1994), dental infection (1994), left knee (2006), and posttraumatic stress disorder (PTSD) (2006).  Significantly, during those treatment sessions, when he specifically complained of other problems, he never reported complaints related to symptoms of bilateral carpal tunnel syndrome.  When the Veteran sought VA outpatient treatment in February 2008, he did not report the onset of pain in joints of hands was during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim of entitlement to service connection for PTSD in May 2006, but did not claim service connection for bilateral carpal tunnel syndrome or make any mention of any symptoms regarding his hands.  The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's  statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral carpal tunnel syndrome is not related to active service.  The April 2011 VA medical opinion of record does not etiologically relate the Veteran's currently diagnosed bilateral carpal tunnel syndrome to active service.  The VA examiner noted review of the claims file and diagnosed the Veteran with bilateral carpal tunnel syndrome.  Numbness of both hand digits was listed as a problem associated with the diagnosis and etiology was marked as unknown.  The examiner opined that the Veteran's claim of bilateral carpal tunnel syndrome is not caused by or a result of the Veteran's active military service.  He explained that:

	While in the military, there was no evidence of any hand or upper extremity 	problems that were relayed by the Veteran especially that of numbness that 	was addressed in the service.  Furthermore, there was never any chronicity 	established in the service for such a problem as well.  Shortly after the 	service, the Veteran did not seek medical attention for such a condition as 	well.  According to the literature, carpal tunnel syndrome is a common 	disorder.  Trauma could be a factor but would have to be significant like a 	fracture of the wrist or crush injury of the hand to have resulted in this 	disorder.

The Board finds that the VA examiner's opinion provides competent and probative evidence that weighs against the claim.  The examiner concluded that the bilateral carpel tunnel syndrome was not caused by or a result of the Veteran's active military service and provided a rational in which he indicated that the Veteran would have to had significant trauma, such as fracture of the wrist or crush injury to result in the current disorder.  While the Veteran did sustain injuries in service to the hand, there is no competent or credible evidence that he sustained a fracture or crush injury of either hand.  The Veteran has testified that he fell and the hands were bandaged in service but he has not testified or asserted that the injuries to the hands include a fracture or crush injury.  The January 2011 buddy statement indicated that the Veteran's hands were treated for injuries and he was released but did not identify the type of injuries sustained or symptoms that resulted from the incident.  Thus, the evidence of record does not indicate that the Veteran had a crush injury or fracture of either hand as a result of the inservice incident when he was thrown from the Humvee.

The Board finds the Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral carpal tunnel syndrome.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral carpal tunnel syndrome and his period of active service, including no credible evidence of continuity of symptomatology of bilateral carpal tunnel syndrome since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The April 2011 VA medical opinion is competent and probative medical evidence because is factually accurate and supported by history with sufficient rationale.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral carpal tunnel syndrome, and outweighs the Veteran's more recent contentions regarding in-service chronic and post-service symptoms of bilateral carpal tunnel syndrome.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for bilateral carpal tunnel syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for a left knee disorder is granted.

Service connection for bilateral carpal tunnel syndrome is denied.



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


